Judgment of conviction of the County Court of Westchester county affirmed. No opinion. Mills, Rich, Kelly and Jaycox, JJ., concur; Jenks, P. J., dissents upon the ground that the court committed reversible error in its instruction to the jury as follows: “ The Court of Appeals says, that when stolen property is found in the possession of a person such person is presumed to have stolen it. Stating it in another way, the Court of Appeals has held that the possession of stolen property by one is prima facie evidence that he is the thief.” (See Knickerbocker v. People, 43 N. Y. 177; People v. Friedman, 149 App. Div. 873.)